Citation Nr: 1755605	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  11-02 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased rating for chronic left ankle strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1999 to May 2003.  He also had various periods of active duty for training in the Army National Guard.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied an increased rating for the Veteran's service-connected chronic left ankle sprain and reopened but denied his claim for service connection for a chronic right ankle condition.  The Veteran's claims file remains in the jurisdiction of the Detroit, Michigan RO.

In his January 2001 substantive appeal, the Veteran requested a hearing before the Board.  He was scheduled for hearing in April 2011, but did not appear.  In July 2015, the Veteran's representative filed a Motion for Remand requesting a hearing be scheduled, as the hearing notice was mailed to the incorrect address.  In July 2015, the Board remanded the appeal to the RO for a hearing to be scheduled.  A hearing was rescheduled for December 2016.  The Veteran did not attend the hearing nor did he or his representative provide good cause for his absence.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

In May 2017, the Board reopened a claim of entitlement to service connection for a right ankle disability, and remanded the claim for development of the record.  While the appeal was in remand status, the Agency of Original Jurisdiction (AOJ) granted service connection for deltoid ligament strain of the right ankle.  As the award of service connection constitutes a full grant of the benefit sought on appeal, the Board will not address this issue herein.

The Board's May 2017 decision also remanded the issue of entitlement to a higher evaluation for chronic left ankle strain for development of the record.  That issue has been returned to the Board for consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

In the May 2017 remand, the Board concluded that an October 2008 VA examination was inadequate.  It noted that the United States Court of Appeals for Veterans Claims (Court) had found that the final sentence of 38 C.F.R. § 4.59  required that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  Upon review of the October 2008 examination and opinion, the Board concluded that it did not appear that such testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  The Board ordered that a new examination comporting with the requirements set forth by the Court in Correia be conducted.  

A VA examination was carried out in June 2017.  The examiner, who identified herself as an allergy and immunology staff physician, indicated that the Veteran did not have pain on weight bearing.  This conflicts with statements made by the Veteran in his January 2011substantive appeal, wherein he indicated that he had difficulty bearing weight, and that he lacked endurance for prolonged activity and standing.  

The Board additionally notes that, like the 2008 examination report, the current examination report is unclear as to whether range of motion testing was conducted in active and passive motion, and in weight bearing and nonweight bearing settings.  Rather, under remarks, the examiner indicated that there was no evidence of pain on passive range of motion testing, and no evidence of pain when the joint was used in non-weight bearing.  These remarks do not adequately address the questions posed by the Board, as required by the Court in Correia.  A remand by the Board imposes upon the VA Secretary a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, on remand, the examiner must adequately respond to the Board's inquiries.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by a medical provider with the requisite expertise to determine the current severity of his chronic left ankle sprain.  The claims file must be made available to and reviewed by the examiner prior to the examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The physician should conduct range of motion testing of the left ankle (expressed in degrees) in active motion, passive motion, and in weight-bearing and nonweight-bearing settings.  The physician should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins (expressed in degrees).  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The complete rationale for any conclusion reached should be provided.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

3.  Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

